Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III disciplinary hearing, petitioner was found guilty of -violating facility correspondence procedures. That determination was upheld on administrative appeal after which petitioner commenced this CPLR article 78 proceeding.
The Attorney General has informed this Court that, since the commencement of this proceeding, the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as *1660petitioner has been granted all the relief to which he was entitled, this matter must be dismissed as moot (see Matter of Hynes v Fischer, 80 AD3d 1040, 1040-1041 [2011]; Matter of Rhodes v Smith, 78 AD3d 1391 [2010]).
Peters, J.P., Lahtinen, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $61.05.